Citation Nr: 1402599	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  13-27 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for labrynthitis with vestibular dysfunction.

2.  Entitlement to service connection for lumbar strain with sacroiliac pain.

3.  Entitlement to service connection for right leg arterial insufficiency, claimed as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for chronic renal insufficiency, claimed as secondary to service-connected diabetes mellitus.

6.  Entitlement to service connection for obstructive sleep apnea, claimed as secondary to service-connected diabetes mellitus.

7.  Entitlement to service connection for bilateral diabetic retinopathy, claimed as secondary to service-connected diabetes mellitus.

8.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected diabetes mellitus.



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to August 1958, February 1960 to February 1963, and August 1963 to August 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2012 rating decision in which the RO denied service connection for labrynthitis with vestibular dysfunction, lumbar strain with sacroiliac pain, right leg arterial insufficiency, hypertension, chronic renal insufficiency, obstructive sleep apnea, bilateral diabetic retinopathy, erectile dysfunction, and hyperlipidemia.  In this rating decision also granted service connection for hemorrhoids and denied an initial higher rating for tinnitus.  In December 2012, the Veteran filed a notice of disagreement (NOD) regarding all denials of service connection and with the ratings assigned for service-connected hemorrhoids and tinnitus.

A statement of the case (SOC) on all eleven claims was issued in August 2013,  and, in September 2013, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) with respect to all claims except the claim for service connection for hyperlipidemia and the claims for higher ratings for hemorrhoid and tinnitus.  Thus, the Veteran perfected an appeal as to eight claims for service connection.   The Board is cognizant that the September 2013 Supplemental SOC (SSOC) did not list the issue of service connection for diabetic retinopathy; this claim, however, currently remains in appellate status.

In addition, the RO issued a September 2013 SOC with respect to the denials of service connection for bilateral normal tension glaucoma, mild dry eyes, cataract of the right eye, and pseudophakia of the left eye.  The Veteran, however, did not perfect this claim by filing a substantive appeal.  See 38 C.F.R. §§ 20.200, 20.202 (2013).

In December 2013, the Vice Chairman of the Board advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013).  

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

In light of the current record, the Board finds that further RO action on the matters on appeal is warranted.

The claims file currently contains service treatment records, VA treatment records and private medical records.  VA has a duty to assist Veteran's in obtaining private medical records.  See 38 C.F.R. § 3.159(c)(1) (2013).  In June 2010, the RO sought private medical records from Dr. Strauss.  The claims file previously contained some treatment records from this physician, with these records dated from January 2008 onward.  In response to this new request, the physician's office supplied records with the note:  "We have attached most recent office note and labs."  The Veteran, however, has indicated that Dr. Straus began treating him in 2000.  Thus, it appears that there may be additional available records from this physician, and there is no record that these treatment documents are unavailable.  

In addition, attached to a December 2011 private "independent medical review/ and expert opinion," are numerous medical records, to include records from Dr. Strauss as well as records from other providers (many of whom seem to have treated the Veteran on referral from Dr. Strauss).  The physicians listed on these documents include a Dr. Blake, Dr. Marcarian, Dr. Lee, Dr. Bragington, Dr. Lane, Dr. Hong and Dr. Koons, as well as the providers Family Focus Eye Care and Southern Internal Medicine.  These documents were used to support particular points made in the December 2011 private opinion report, and do not appear to be the complete treatment records from these providers.  Based on the above, it appears that there may be substantial additional private records available that have not yet been obtained and, as noted, VA has a duty to assist the Veteran in obtaining these records.  See 38 C.F.R. § 3.159(c)(1).  On remand, the RO should seek these additional records, as they  may be relevant to all claims in appellate status.

Accordingly, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authority to obtain, records from the physicians and providers noted in the above paragraph.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

On remand, the RO should also obtain other outstanding, pertinent records.  Regarding VA treatment records, the RO associated in February 2013 records from the VA Medical Center (VAMC) in Lake City, Florida, dated through January 3, 2008.  From the available records, it appears that the Veteran's treatment at the VAMC is limited.  To ensure that the record is complete, however, the RO should seek to obtain any outstanding VA treatment records.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding records dated since January 3, 2008.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Moreover, after all records and responses from each contacted entity have been associated with the claims file, the RO should obtain further medical opinion in connection with these claims.

As discussed above, the claims file contains a December 2011 private opinion ("independent medical review/ and expert opinion").  In relevant part, the December 2011 opinion indicates that the Veteran has current diagnoses of diabetic retinopathy.  Further, in this private opinion, the clinician opined that the service-connected diabetes mellitus aggravated diagnosed hypertension, right leg arterial insufficiency, obstructive sleep apnea, and erectile dysfunction.  Although the clinician makes note of renal insufficiency, she does not provide a specific opinion regarding this disability.  Attached to this opinion are private medical records that contain an April 2011 treatment record documenting mild arterial insufficiency of the right lower extremity and a November 2008 record documenting background diabetic retinopathy (both treatment records are dated prior to the January 2012 claim in appellate status).

The claims file also contains the reports from a series of VA examinations in September 2012 regarding the claims in appellate status.  Importantly, these VA examinations reports do not indicate that the Veteran has a current diagnosis of diabetic retinopathy or renal insufficiency and the report makes it unclear whether there is a diagnosis of right leg arterial insufficiency, with the examiner stating "[t]here is no objective evidence to confirm the onset of right leg arterial insufficiency in relation to DMII."  As to hypertension, sleep apnea and erectile dysfunction, the examiner opined that these disabilities were not caused or aggravated by the service-connected diabetes mellitus.  As rationale regarding the aggravation opinions, the examiner stated that there was no objective data to support the Veteran's claims.

Given the above, the Board finds that there is a question as to whether the Veteran has had a diagnosis of diabetic retinopathy, renal insufficiency, or right leg arterial insufficiency since the January 2012 claims in appellate status.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a veteran may satisfy the requirement that a claimant have a current disability when a claimant had a disability at the time a claim for VA disability compensation was filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).  Further, the Board finds that the examiner's September 2012 opinions rationale regarding aggravation inadequate, as only referring to "no objective data" too severely limits the scope of evidence that could support the claim and it is unclear whether the examiner considered the Veteran's lay testimony and other evidence of record indicating increase in severity of these disabilities due to aggravation by the service-connected diabetes mellitus.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

There is no evidence or argument that the claimed disabilities of right leg arterial insufficiency, hypertension, chronic renal insufficiency, obstructive sleep apnea, bilateral diabetic retinopathy or erectile dysfunction are directly related to service, but rather, the contention is that these disabilities are secondary to the service-connected diabetes mellitus.  The Board finds that an additional VA examination with opinion is necessary in order to provide additional evidence as to the presence of these disabilities, and if present, whether they are secondary to the service-connected diabetes mellitus.  In addition, such an additional opinion is necessary due to the inadequate rational regarding aggravation contained in the September 2012 VA examination report.

Hence, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician at a VA medical facility.  If possible, the examination should be provided by a different examiner than the examiner who conducted the September 2012 examinations, preferably, an endocrinologist.  The Veteran is hereby advised that failure to report to the scheduled examination(s), without good cause, may well result in denial of the claims.  See 38 C.F.R. § 3.655(a),(b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Lake City VAMC all outstanding records, to include any relevant records dated since January 3, 2008.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding private medical records-in particular,  from Dr. Strauss (to include records dated from 2000 to January 2008), as well as from Dr. Blake, Dr. Marcarian, Dr. Lee, Dr. Bragington, Dr. Lane, Dr. Hong and Dr. Koons, as well as the providers Family Focus Eye Care and Southern Internal Medicine.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified-to specifically include from records from the private providers identified above-following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, for evaluation of his claimed right leg arterial insufficiency, hypertension, chronic renal insufficiency, obstructive sleep apnea, bilateral diabetic retinopathy, and erectile dysfunction, each claimed as secondary to service connected diabetes mellitus.

If possible, the examination should be provided by a different examiner than the examiner who conducted the September 2012 examinations; preferably, an endocrinologist.

The entire claims file, to include a complete copy of the REMAND, and paper copies of all relevant Virtual VA records must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly indicate whether the Veteran currently has (or, at any time since January 2012, has had) each of the following:  right leg arterial insufficiency, hypertension, chronic renal insufficiency, obstructive sleep apnea, bilateral diabetic retinopathy, and erectile dysfunction.

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or higher degree of probability) the disability was caused or is aggravated (worsened beyond natural progression) by the service-connected diabetes mellitus.

In rendering each requested opinion, the examiner should specifically consider and discuss all pertinent medical and other objective evidence, as well as the Veteran's and any other lay assertions of record.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the matters on appeal in light of all pertinent evidence and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  The RO/AMC is reminded that this appeal has been advanced on the Board's docket. 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


